DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6, 9,11-13 and 16-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
This action is in response to the communications and remarks filed on 01/31/2022. Claims 25-32 have been previously withdrawn. Claim 3-4 and 34 have been previously cancelled. Claims 1-2, 5, 7-8, 10, 14-15, 33, and 35 have been examined and are pending.
Response to Arguments
Applicant’s arguments, see pages 12-14, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1-2, 5, 7-8, 10, 14-15, 33, and 35 under (Durham (20160371199 A1), in view of Durham2 (20170285976 A1)) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Durham et al., hereinafter (“Durham”), US PG Publication (20160371199 A1), in view of Lee, US Patent (10,164,770 B1).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8, 10, 14-15, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Durham et al., hereinafter (“Durham”), US PG Publication (20160371199 A1), in view of Lee, US Patent (10,164,770 B1).

Regarding currently amended claim 1, Durham teaches an apparatus, comprising: 
a plurality of processor cores; [Durham, ¶0030: multi-core processor or other multiple-CPU processor] 
cache memory communicatively coupled to one or more of the plurality of processor cores; [Durham, ¶¶0020 and 0030-0031] and
pointer security circuitry to define memory tags in memory address pointers, the memory tags comprising an identification tag and an encryption tag; [Durham, ¶0018: Address encoding logic 152 (pointer security circuitry) of the secure memory access logic 150 is invoked (a request) by a function (i.e. malloc, alloc, or new; or implicitly via the loader, or statically allocating memory by the compiler) when memory is allocated. As a result, the indirect address (a memory address pointer), which points to the allocated memory (memory tags), is encoded with the address metadata (memory tags comprising an identification tag and an encryption tag). ¶0023: memory allocation operation (i.e. “malloc”) uses memory allocation logic 146 to initiates address adjustment logic 156 and allocates a range of memory for a buffer and returns an indirect address 114 and metadata (e.g. range (an identification tag) and/or permission metadata (an encryption tag)).] and
While Durham teaches an identification tag, encryption circuitry, one or more encryption keys used in the encryption algorithm, and a tweak input [Durham, ¶0021: secure memory access logic 150 includes address encoding logic 152 (which includes range rule logic 154, address adjustment logic 156, and encrypting logic 158 (encryption circuitry). ¶0022: secret key 116 (one or more encryption keys used in the encryption algorithm) is generated by a key creation module 148 of a privileged system component 142, and stored in one of the registers 112. ¶0023: ...returns an indirect address 114 and metadata (e.g. range (an identification tag). ¶0025: a tweak (a tweak input)]; however, Durham fails to explicitly teach but Lee teaches encryption circuitry to cryptographically secure data objects at least partially based on the memory tags, wherein the encryption circuitry is to use the identification tag to at least partially define a tweak input to an encryption algorithm used to cryptographically secure the data objects and use the encryption tag to identify one or more encryption keys used in the encryption algorithm. [Lee, Col 7, lines 57-63: tweak zero (0) value and the last round key value stored in buffer 121/buffer 122 pointed to by the buffer ID of the tweak buffer logic 120 along with a Key 1 (one or more encryption keys), Key size, and a valid bit (identification tag to at least partially define a tweak input) as tweak build information (encryption tag) (encryption/decryption information in Fig. 3).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a cryptographic pointer address encoding system of Durham before him or her by including the teachings of pipelined data cryptography device and method of Lee. The motivation/suggestion would have been to show that it would be obvious to try the Address encoding logic 152 of Durham with the processing logic 140 performing pipeline to process input data based on tweak zero (0) value and last round key to encryption of Lee [Lee, Col 3, lines 27-35 and Col 6, lines 12-22].
Regarding currently amended claim 2, the combination of Durham and Lee claim 1 as described above.
Durham teaches wherein the identification tag identifies a type, a function, a memory location, or a use for a data object. [See Durham, ¶0023: memory allocation operation (i.e. “malloc”) uses memory allocation logic 146 to initiates address adjustment logic 156 and allocates a range of memory for a buffer and returns an indirect address 114 and metadata (e.g. range (an identification tag) and/or permission metadata (an encryption tag)).] 

Regarding currently amended claim 5, the combination of Durham and Lee claim 1 as described above.
While Durham teaches a small object tag [Durham, See ¶0018: allocated memory (memory tags), is encoded with the address metadata (memory tags comprising an identification tag and an encryption tag). ¶0047: valid range metadata (a small object tag) (e.g., exponent/two's power) can be used as a tweak]; however, Durham fails to explicitly teach but Lee teaches wherein the memory tags include a small object tag, wherein the pointer security circuitry is to determine a value for a tweak input to the encryption algorithm at least partially based on a value of the small object tag. [Lee, Col 7, lines 57-63: tweak zero (0) value (a value for a tweak input to the encryption algorithm) and the last round key value stored in buffer 121/buffer 122 pointed to by the buffer ID (a small object tag) of the tweak buffer logic 120 along with a Key 1, Key size, and a valid bit as tweak build information (encryption/decryption information in Fig. 3).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a cryptographic pointer address encoding system of Durham before him or her by including the teachings of pipelined data cryptography device and method of Lee. The motivation/suggestion would have been to show that it would be obvious to try the Address encoding logic 152 of Durham with the tweak buffer logic 120 to process input data based on tweak zero (0) value and last round key to encryption of Lee [Lee, Col 7, lines 57-67].
Regarding currently amended claim 8, the combination of Durham and Lee teach claim 1 as described above.
Durham teaches wherein the ¶0018: ...As a result, the indirect address 114 (a memory address pointer), which points to the allocated memory (memory tags). ¶0036: memory manager module 144 allocates portions of memory 122 (i.e. ranges of virtual memory addresses) (a bound tag embedded within a virtual memory address)]
Regarding claim 10, Durham teaches computer-readable device having instructions, which when executed by at least one processor, cause the at least one processor to perform operations, comprising:
receive a request to define a memory address pointer; [Durham, ¶0018: Address encoding logic 152 of the secure memory access logic 150 is invoked (a request) by a function (i.e. malloc, alloc, or new; or implicitly via the loader, or statically allocating memory by the compiler) when memory is allocated. As a result, the indirect address 114 (a memory address pointer), which points to the allocated memory, is encoded with the address metadata.]
identify a type or function of data referenced by the memory address pointer; [See Durham, ¶0018: Address encoding logic 152 of the secure memory access logic 150 is invoked (a request) by a function (i.e. malloc, alloc, or new; or implicitly via the loader, or statically allocating memory by the compiler) when memory is allocated. As a result, the indirect address 114 (a memory address pointer), which points to the allocated memory, is encoded with the address metadata (a type).]
generate an identification tag associated with the type or function of the data; [Durham, ¶0019: address metadata (the type) include valid range (an identification tag) metadata allows executing programs to manipulate the value of the indirect address 114 within a valid range.]
embed the identification tag within the memory address pointer; [Durham, See ¶0018: ...the indirect address 114 (a memory address pointer), which points to the allocated memory, is encoded (embed) with the address metadata (a type). ¶0019: allow valid range (an identification tag) metadata allows executing programs to manipulate the value of the indirect address 114 (a memory address pointer) within a valid range, corresponding to address metadata (the type) include.]
While Durham teaches one or more encryption keys [See Durham, ¶0025:...encrypting logic 158 encrypts the selected portion of the indirect address 114 (and the adjustment, in some embodiments), using the secret key 116 and a tweak.]; however, Durham fails to explicitly teach but Lee teaches generate an encryption tag that identifies one or more encryption keys; [Lee, Col 7, lines 57-63: tweak zero (0) value and the last round key value stored in buffer 121/buffer 122 pointed to by the buffer ID of the tweak buffer logic 120 along with a Key 1 (one or more encryption keys), Key size, and a valid bit as tweak build information (encryption tag) (encryption/decryption information in Fig. 3).]
embed the encryption tag within the memory address pointer; [Lee, Col 5, lines 44-47: processing logic 140 receives input data via I/F to be encrypted or decrypted as part of cryptography process on sector-by-sector basis. Col 6, lines 1-2: tweak build information out of tweak buffer logic 120 to processing logic 140. Col 7, lines 1-6: a write pointer (start) from core control logic 143 to determine idle core of multi-core processor 144] and 
encrypt the data with an encryption algorithm using the one or more encryption keys and tweak to the encryption algorithm that is at least partially defined by the identification tag. [Lee, Col 6, lines 41-45: processing logic 140 is started by start request along with encrypt information (tweak build information), such as Key 1, from tweak buffer logic 120. Col 6, lines 50-61: processing logic 140 includes excludes-OR (XOR) logic 141 and output XOR logic 142, where input data stream is divided into 16-byte AES blocks and each AES block XOR’d associated with a tweak value before encryption.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of a cryptographic pointer address encoding system of Durham before him or her by including the teachings of pipelined data cryptography device and method of Lee. The motivation/suggestion would have been to show that it would be obvious to try the Address encoding logic 152 of Durham with the processing logic 140 performing pipeline to process input data based on tweak zero (0) value and last round key to encryption [Lee, Col 3, lines 27-35 and Col 6, lines 12-22].
Regarding claim 14, the combination of Durham and Lee teach claim 10 as described above.
 Durham teaches wherein the memory address pointer is a virtual memory address pointer. [Durham, ¶0036: memory manager module 144 allocates portions of memory 122 (i.e. ranges of virtual memory addresses)] 

Regarding claim 15, the combination of Durham and Lee teach claim 10 as described above.
Durham teaches wherein the tweak to the encryption algorithm includes the identification tag and a physical memory address. [Durham, See ¶¶0018 and 0023: ...returns an indirect address 114 and (address) metadata (e.g. range (an identification tag); ¶0019: general purpose register is used as a memory address (a physical memory address) to read or write (load/store) value(s) to memory]

Regarding claim 33, the combination of Durham and Lee teach claim 1 as described above.
 Durham teaches wherein the encryption circuitry further is to use the identification tag to identify the one or more encryption keys used in the encryption algorithm. [See Durham, ¶0021: ... encrypting logic 158 (encryption circuitry). ¶0022: secret key 116 (one or more encryption keys used in the encryption algorithm) is generated by a key creation module 148 of a privileged system component 142, and stored in one of the registers 112. ¶0023: ...returns an indirect address 114 and metadata (e.g. range (an identification tag). ¶0025: a tweak (a tweak input). ¶0036: algorithm] 

Regarding new claim 35, the combination of Durham and Lee teach claim 1 as described above.
Durham teaches wherein the encryption tag is used to identify the one or more encryption keys in a key table of the apparatus. [Durham, See ¶0022: secret key 116 (one or more encryption keys used in the encryption algorithm) is generated by a key creation module 148 of a privileged system component 142, and stored in one of the registers 112 (a key table of the apparatus).] 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Durham et al., hereinafter (“Durham”), US PG Publication (20160371199 A1), in view of Lee, US Patent (10,164,770 B1), in view of Leivent et al., hereinafter (“Leivent”), US PG Publication (6,594,751 B1).
Regarding claim 7, the combination of Durham and Lee teach claim 1 as described above.
However, the combination of Durham and Lee fail to explicitly teach but Leivent teaches wherein the one or more memory tags include a bound distance tag, wherein the pointer security circuitry is configured to identify a distance of stray of a memory address pointer from a location of an object. [Leivent, Col 9, lines 45-47: a cluster field 217 indicating the cluster in the Segment of that database, and an offset field 218 indicating the offset or distance in addressable units (bytes) from the beginning of the cluster at which the region begins]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Durham and Lee before him or her by including the teachings of Leivent. The motivation/suggestion would have been to show that it would be obvious to try using components of a databases’ segments specifically the cluster 73 which contain: addressable locations and an offset or addressable distance of that cluster segment [Leivent, Col 5, lines 9-15].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desai et al (2017/0177504 A1) discloses Instruction and Logic for Secure Instruction Execution Pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Primary Examiner, Art Unit 2497